Title: From George Washington to George Clinton, 31 May 1778
From: Washington, George
To: Clinton, George


                    
                        Dear Sir
                        Head Quarters Valley Forge 31st May 1778
                    
                    I do myself the honor to inclose you a letter which Mr Morris sent open for my inspection. I shall only add that the mode of promotion which he points out is exactly conformable to the Rule established by a Board of General Officers on the 29th October last. It is absolutely necessary that some fixed principles should be settled for regulating promotions, and it would be attended by the most happy consequences could all the states adopt one and the same Rule. I am &ca.
                